El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En el presente caso el apelado solicita la desestimación del recurso por no haberse radicado la transcripción de los autos en la Secretaría de esta Corte Suprema dentro del tér-mino de ley.
De las certificaciones y declaraciones juradas de ambas partes, resulta: que en el pleito seguido por Manuel F. Bossy contra Belén Fernández sobre cobro de honorarios, se dictó sentencia en contra de la demandada el 23 de mayo de 1914; que el 22 de junio de 1914 la demandada apeló de la sentencia para ante este Tribunal Supremo; que el 3 de julio de 1914 a las 9 y 35 de la mañana no se había registrado en la secre-taría del tribunal sentenciador ningún pliego de excepciones o exposición del caso a los efectos de la apelación interpuesta; que el mismo día, un minuto después, la parte demandada radicó en la secretaría del tribunal sentenciador una petition de prórroga para presentar una exposición del caso y una orden concediendo la prórroga solicitada, y que hasta la fecha, o sea más de un mes después de interpuesta la apela-ción, no se han elevado los autos a esta Corte Suprema.
El término para presentar en la corte sentenciadora el pliego de excepciones o la exposición del caso, es de diez días, a no ser que sea debidamente prorrogado por la corte. Bien o mal es lo cierto que dicho término fué prorrogado por la corte de distrito, que en la corte de distrito nada ha gestio-nado el apelado, y que en ella, en la actualidad, se está tra-mitando la exposición del caso, y cuando existe exposición del caso, el término para elevar los autos a esta Corte Su-*273prema, empieza a contarse a partir de la aprobación de dicho documento.
Bajo tales circunstancias, de acuerdo con la jurisprudencia establecida en el caso de Ciuró v. Ciuró, 19 D. P. R., 1200, debemos concluir que la solicitud de desestimación del recurso es prematura y debe, en tal virtud, declararse sin lugar.

Denegada la moción.

Jueces concurrentes: S'res. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.